August 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
 WOODY K. LESIKAR, AS TRUSTEE OF THE WOODROW K. LESIKAR FAMILY
 TRUST, AS TRUSTEE OF THE WOODY K. LESIKAR SPECIAL TRUST, AND AS
      EXECUTOR OF THE WOODROW V. LESIKAR ESTATE, Appellant

NO. 14-11-01016-CV                          V.

 CAROLYN ANN LESIKAR MOON, INDIVIDUALLY AND AS TRUSTEE OF THE
       CAROLYN ANN LESIKAR MOON SPECIAL TRUST, Appellee
                 ________________________________



       This cause, an appeal from the judgment in favor of appellee, CAROLYN ANN
LESIKAR MOON, INDIVIDUALLY AND AS TRUSTEE OF THE CAROLYN ANN
LESIKAR MOON SPECIAL TRUST, signed September 25, 2009, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED. We order appellant, WOODY
K. LESIKAR, AS TRUSTEE OF THE WOODROW K. LESIKAR FAMILY TRUST,
AS TRUSTEE OF THE WOODY K. LESIKAR SPECIAL TRUST, AND AS
EXECUTOR OF THE WOODROW V. LESIKAR ESTATE, to pay all costs in this
appeal. We further order the decision certified below for observance.